Title: From George Washington to Benjamin Lincoln, 7 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir,
                     Head-Quarters, Newburgh 7th August 1782
                  
                  I have just now recd a Letter from Doctor Cochran, of which the enclosed is a Copy, giving, as you may observe, a Detail of his Wants.  You are too sensible of the Importance of having Hospitals supplied with every Necessary to need a single Argument of mine to recommend his Request to your Attention.  I have the Honor to be &c. &c.
                  
               